Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 2, after “2017,”, --now U.S. Patent No. 10,427,312--has been added.  
Appropriate correction is required.

Claim Objection 
Claims 8, 9 and 14 are objected to because of the following informalities:
(1) Claim 8 depends from itself.  For examination purpose, claim 8 has been interpreted as if it depends from claim 4.
(2) Claim 9 depend from itself.  For examination purpose, claim 9 has been interpreted as if it depends from claim 1.
(3) In claim 14, lines 2 and 3, “the cartridge” should read --the razor cartridge--.
Appropriate correction is required.

Claim Rejection - Nonstatutory Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
2.        Claims 1-14 are rejected on the ground of nonstatutory double patenting over claims 1, 3-5, 7 and 10 of U.S. Patent No. 10,427,312 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Both are claiming a handle for a shaving razor adapted to releasably support a razor cartridge, the handle comprising a handle body including an arm assembly having a pair of arms extending in a plane and being adapted to engage the razor cartridge; and an actuation button being configured to move substantially perpendicular to the plane of the arms; the actuation button cooperating with the arms to engage and disengage the razor cartridge. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkins (U.S. Patent No. 3,918,155).  
          Regarding claim 1, Atkins discloses handle (12, see Fig.1) for a shaving razor (see Fig.3) adapted to releasably support a razor cartridge (10,10a,10b,11,11a, see Fig.3), the handle (12) comprising:
          a handle body (13,14) including an arm assembly (15, see Fig.3) having a pair of arms (A, see Fig.4 as annotated below) extending in a plane and being adapted to engage the razor cartridge (10,10a,10b,11,11a); and 

    PNG
    media_image1.png
    455
    647
    media_image1.png
    Greyscale

          an actuation button (15b);
          the actuation button (15b) being configured to move substantially perpendicular to the plane of the pair of arms (A);
          the actuation button (15b) cooperating with the pair of arms (A) to engage and disengage the razor cartridge (10,10a,10b,11,11a).
          Regarding claim 2, Atkins’ pair of arms (A) are elastically biased to move between a rest position (see Fig.3) when engaged with the razor cartridge (10,10a,10b,11,11a) and a release position when disengaged with the razor cartridge (10,10a,10b,11,11a).
          Regarding claim 3, Atkins’ actuation button (15b) is mounted on the handle body (13,14) to move between a lifted position (Fig.3) and a depressed position (not shown); 
          Regarding claim 4, Atkins’ pair of arms (A) include a proximal parts (PP, see annotated Fig.4) disposed proximate to the actuation button (15b) and distal parts (15a,15c) disposed further than the proximal parts (PP) from the actuation button (15b); the proximal parts (PP) being connected to the handle body (13,14, i.e. by being clamped therebetween), and the distal parts (15a,15c) being connected to the razor cartridge (10,10a,10b,11,11a).
          Regarding claim 9, Atkins’ pair of arms (A) include an elastic portion (EP, see annotated Fig.4) disposed between and connecting the pair of arms (A), the elastic portion (EP) being configured to generate a return force to facilitate engagement and disengaged of the pair of arms (A) from the razor cartridge (10,10a,10b,11,11a).
          Regarding claim 12, Atkins’ pair of arms (A) include proximal parts (PP, see annotated Fig.4) disposed proximate to the actuation button (15b) and distal parts (15a,15c) disposed further than the proximal parts (PP) from the actuation button (15b); the proximal parts (PP) including a connection portion (CP, see annotated Fig.4) configured to cooperate with and being movable mounted on the handle body (13,14, i.e. movable when the button 15b is pressed inwardly inside handle body 13,14 and mounted on the inner surface of the handle body 13,14 as seen in Fig.3).
 
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724